UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

U.S. DISTRICT COURT - N.D. OF N.Y.

LED
AUG 19 2019

 

 

RONALD DOANE,

 

 

 

Plaintiff, AT O'CLOCK

lohn M. Domurad, Clerk - Utica

 

 

i,

 

UNITED STATES OF AMERICA,

CORTLAND REGIONAL MEDICAL CENTER,
JAMES NEWMAN, D.O., SRINDAH YARRA, M.D.,
DIEGO ALVAREZ, M.D., AND DILIP ROY, M.D.

Civil Action No.
5:13-CV-1423 (DNH/ATB)

Defendants

 

STIPULATION FOR COMPROMISE SETTLEMENT AND RELEASE OF
FEDERAL TORT CLAIMS ACT CLAIMS PURSUANT TO 28 U.S.C. § 2677

It is hereby stipulated by and between the undersigned plaintiff (meaning any person, other
than the defendant or third-party defendants and the attorneys, signing this agreement, whether or
not a party to this civil action), and the United States of America, by and through their respective
attorneys, as follows:

1, The parties do hereby agree to settle and compromise each and every claim of any
kind, whether known or unknown, arising directly or indirectly from the acts or omissions that
gave rise to the above-captioned action under the terms and conditions set forth in this Settlement
Agreement.

Zs The United States of America agrees to pay the following:

a. $3,162.85 to the New York State Department of Health in full
satisfaction of the Medical Assistance lien asserted for medical
expenses paid by the New York State Medicaid Program and

1
Cortland County Department of Social Services, as referenced in the
May 29, 2019 notification from New York State’s Office of the
Medicaid Inspector General, attached hereto at Tab A. The United
States will issue a check in the amount of $3,162.85 to the New York
State Department of Health and will mail that check by certified mail
to the New York State Department of Health, P.O. Box 415874,
Boston, MA 02241-5874, pursuant to the payment instructions set
forth at Tab A;

b. $10,394.53 to Medicare in full satisfaction of Medicare’s lien, as
referenced in the written notice from Medicare, dated May 28, 2019,
attached at Tab B. The United States will issue a check in the
amount of $10,394.53, payable to Medicare, and wil] mail that check
by certified mail to the following address: NGHP, P.O. Box
138832, Oklahoma City, OK 73113, pursuant to the payment
instructions set forth at Tab B; and

Cc. $12,500.00 paid to the plaintiff, pursuant to Paragraph 9 below.

3. The payments made by the United States, described in Paragraph 2 (a) —(c) above,
which total twenty-six thousand, fifty-seven dollars and thirty-eight cents ($26,057.38), shall be
in full settlement and satisfaction of any and all claims, demands, rights, and causes of action of
whatsoever kind and nature, arising from, and by reason of any and all known and unknown,
foreseen and unforeseen bodily and personal injuries, damage to property and the consequences
thereof, resulting, and to result, from the subject matter of this settlement, including any claims for
wrongful death, for which plaintiff or his guardians, heirs, executors, administrators, or assigns,
and each of them, now have or may hereafter acquire against the United States of America, its
agents, servants, and employees.

4. Plaintiff and his guardians, heirs, executors, administrators or assigns hereby agree

to accept the sums set forth in this Stipulation of Compromise Settlement in full settlement,

satisfaction, and release of any and all claims, demands, rights, and causes of action of whatsoever

2
kind and nature, including claims for wrongful death, arising from, and by reason of any and all
known and unknown, foreseen and unforeseen bodily and personal injuries, damage to property
and the consequences thereof which they may have or hereafter acquire against the United States
of America, its agents, servants and employees on account of the same subject matter that gave
rise to the above-captioned action, including any future claim or lawsuit of any kind or type
whatsoever, whether known or unknown, and whether for compensatory or exemplary damages.
Plaintiff and his guardians, heirs, executors, administrators or assigns further agree to reimburse,
indemnify and hold harmless the United States of America, its agents, servants, and employees
from and against any and al] such causes of action, claims, liens, rights, or subrogated or
contribution interests incident to or resulting from further litigation or the prosecution of claims
by plaintiff or his guardians, heirs, executors, administrators or assigns against any third party or
against the United States, including claims for wrongful death.

5. This stipulation for compromise settlement is not, is in no way intended to be, and
should not be construed as, an admission of liability or fault on the part of the United States, its
agents, servants, or employees, and it is specifically denied that they are liable to the plaintiff. This
settlement is entered into by all parties for the purpose of compromising disputed claims under the

Federal Tort Claims Act and avoiding the expenses and risks of further litigation.
6. It is also agreed, by and among the parties, that the respective parties will each bear
their own costs, fees, and expenses and that any attorney's fees owed by the plaintiff will be paid
out of the settlement amount and not in addition thereto.

7. It is also understood by and among the parties that pursuant to Title 28, United
States Code, Section 2678, attorney's fees for services rendered in connection with this action shall
not exceed 25 per centum of the amount of the compromise settlement.

8. The persons signing this Settlement Agreement warrant and represent that they
possess full authority to bind the persons on whose behalf they are signing to the terms of the
settlement. In the event any plaintiff is a minor or a legally incompetent adult, the plaintiff must
obtain Court approval of the settlement at his expense. Plaintiff agrees to obtain such approval in
a timely manner: time being of the essence. Plaintiff further agrees that the United States may
void this settlement at its option in the event such approval is not obtained in a timely manner. In
the event plaintiff fails to obtain such Court approval, the entire Stipulation for Compromise
Settlement and Release and the compromise settlement are null and void.

9. The settlement amount of $12,500.00 to the plaintiff will be made by government
wire transfer as per the following:

A, Name of Bank: Solvay Bank

B. Street Address of Bank: 109 South Warren Street

CG. City, State and Zip Code of Bank: Syracuse, NY 13202
E. Routing Number: 021309735

F, Name of Account: DeFrancisco & Falgiatano, LLP

G; Account Number: 74101692

Plaintiff's attorney agrees to obtain a dismissal of the above-captioned action with

prejudice, with each party bearing its own fees, costs, and expenses.
a A

10. The parties agree that this Stipulation for Compromise Settlement and Release,
including all the terms and conditions of this compromise settlement and any additional
agreements relating thereto, may be made public in their entirety, and the plaintiff expressly
consents to such release and disclosure pursuant t0 5. U.S.C. § 552a(b),

1]. The parties to this settlement stipulate and agree that the tag of payment of the
settlement amount is conditioned on and subject to the availability of appropriated funds. 42
U.S.C, § 233(k)

Ll. It is contemplated that this Stipulation may be executed in several] counterparts,
with a separate signature page for each party, All such counterparts and si gnature pages, together,
Shali be deemed to be one document.

Executed this 10" ay of July, 2019,
Cathleen B, Clark -

Assistant United States Attomey
Attomey for Defendant,

United States of America

wy,

Executed this Is! day of July, 2019,

aie Faljbaay

Charles L. Falgiatano, Esq. |
DeFrancisco & Falgiatano, LLP
Attorney for Plaintiff

stareor Neu) C
wor dgtdteng——
sw

‘atue
Executed this | day of July, 2019 _ ; SUBSCRIBED AND SwomN Yo BEFORE MAP
3 2 :

— ig: OAY OF 2h =. LUG,
0. .

naliBoane ~ " NOTARY PuBtic

Plaintiff NICOLE M KNAPP
5 NOTARY PUBLIC, STATE OF NEW YORK JER
. Registration No. O1KN6320944 -

Qualified in aes FG i
My Commission Expires re 9 O62
es I

     
   
   
  
 

 
0 ORDERED: ane qf; Ws

Hon. David N. Herd ~ ‘\ (

Ss. Distri d&e
ysk [9 sore U.S. District Ju
ew York

Dated:

  
